Title: Enclosure: Statement E: Statement of Balances in the Several Offices of Discount & Deposit, 6 January 1793
From: Treasury Department,Hamilton, Alexander
To: 



Statement E.

  Statement of Balances in the Several Offices of Discount & Deposit.


  Dates of Returns
  Offices of Discount & deposit
  
  
  Balances


  1793
  
  
  
  Dollars cents


  Jany 5
  Boston
  
  156 028. 67
  


  
  
  Amount of draughts not yet paid
  70.375.   
  


  
  
  
  
  85.653 67


  Jany 5
  New York
  
  224 734. 51
  


  
  
  Received for Bills sold on Amsterdam
  190.700. 78
  


  
  
  
  415.435. 29
  


  
  
  Draughts unpaid 60.000.
  
  


  
  
  Invested in the Public debt 50.000.
  
  


  
  
  
  110,000.   
  


  
  
  
  
  305,435 29


  Jany 5
  Baltimore
  
  55,058. 64
  


  
  
  Amount of draughts not yet paid
   10,000.   
  


  
  
  
  
  45.058. 64


  1792


  Decembr. 22
  Charleston
  
  93.015. 85
  


  
  
  Amount of draughts not yet paid
   63.350.   
  


  
  
  
  
  29.665 85


  
  
  
  
  465.813. 45



Treasury Depart. January 6. 1793
Alexander Hamilton

